Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 12, 1991, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court’s denial of the defendant’s requests for adjournments on the eve of trial was proper. There is no basis for disturbing the court’s finding that the defendant had not sought the production of his alibi witnesses, his mother and sister, with due diligence and in good faith (see, People v Foy, 32 NY2d 473).
The defendant’s other contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]) and *550we decline to review the unpreserved contentions in the exercise of our interest of justice jurisdiction. Mangano, P. J., Bracken, Sullivan and O’Brien, JJ., concur.